Exhibit Consent of Independent Registered Public Accounting Firm The Board of Directors Washington Trust Bancorp, Inc.: We consent to the use of our reports dated February27, 2009, with respect to the consolidated balance sheets of Washington Trust Bancorp, Inc. as of December31, 2008 and 2007, and the related consolidated statements of income, changes in shareholders’ equity and cash flows for each of the years in the three-year period ended December31, 2008, and the effectiveness of internal control over financial reporting as of December31, 2008, incorporated by reference herein. /s/KPMG
